DETAILED ACTION
Applicant’s amendment filed 2/24/2021 has been fully considered. 
Claims 1 and 3-20 are pending and have been examined. Claim 2 has been canceled.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Regarding Applicant’s argument that Rogers only teaches storing in the same memory, Examiner respectfully points out that Rogers teaches a security program 355 that is installed in the system partition of the device internal memory (par.52), the security program may be referred to as a persistent security program because it persists after a wipe or clear operation (par.54), but also teaches that the security program may be installed elsewhere, i.e. When installed in a baseband radio, the security program may receive commands, validate them, and perform actions (e.g., locate, lock) without the application processor receiving the commands. In a specific implementation, the baseband radio receives and validates SMS commands (e.g., by validating digital signatures) and performs actions, (e.g., send in response to SMS sender). In another specific implementation, the baseband radio includes a TCP/IP stack. In this specific implementation, the radio itself can communicate with a server to receive commands, validate commands, perform actions, and return responses (par.57).
Rogers further suggests that the security program or portions of the security program may be stored in any memory component where stored data persists after a wipe. The security program may be stored in  firmware partition/segment that is not erased during a data clear (e.g., Android system partition) or that is restored as part of a data clear. In other specific implementations, the security program may be stored on the SIM card, bootloader, baseband radio, or combinations of these (par.58) and
the security program software stores credentials on a device or registers identity for future reactivation. In a specific implementation, the stored credentials are directly stored on portion of device memory that is not erased during a data clear process (e.g., special writable partition) (par.60). The security program may be installed in the second partition before any user-specific data is installed in the first partition (par.70), the security program may be installed on a memory component and after the 
Rogers’ requirement is that the security program be pre-loaded in allocation where it will persist across a factory reset (par.79) and a security program is installed in a system partition of a memory of the device (or other memory location where data is not deleted with a clear operation) after the clear operation (par.123), the security program gets installed "just in time." This approach can be implemented by a part of the operating system, or by a "watchdog" program that listens to or intercepts a wipe command and performs the security program installation just in time (par.125).
Regarding claim 4, Rogers teaches implementing a watchdog program (par.125-130).
Applicant’s arguments are not persuasive.
Claim Rejections - 35 USC § 103
Claims 1 and 3-20 are rejected under 35 U.S.C. 103 as being unpatentable over Causey (8140012), and further in view of Rogers (20140372743).
Regarding claims 1, 10, and 16, Causey teaches
A method of monitoring an electronic device on retail display, the method comprising (abstract): 
executing, by a processor of the electronic device, boot instructions stored in a persistent memory of the electronic device to initiate execution of security monitoring instructions by the processor of the electronic device (col.11, 15-67, monitor location of associated devices); 
obtaining, by the processor in accordance with the security monitoring instructions, status data indicative of a status of the retail display (col.11, 15-67, each device acts as “retail display” of another, obtaining data relating location, distance, strength of signal); 
analyzing, by the processor in accordance with the security monitoring instructions, the status data to monitor the status of the retail display for a security trigger event; and if the security trigger event is detected, locking, by the processor in accordance with the security monitoring instructions, a user interface of the electronic device (col.2, 1-35, col.9, 20-67, col.12, 1-50, based on trigger condition met, lock interface, disable functionality). 

a processor configured to execute the boot instructions during the factory reset and other boot sequences to initiate execution of the security monitoring instructions (par.73-76, 93-95, 123-128),
the security monitoring instructions being stored on a storage device of the electronic device (par.58-62).
Therefore, one of ordinary skill in the art would have found it obvious before the effective filing date of the claimed invention to modify Causey to use a persistent security mechanism as taught by Rogers.
One of ordinary skill in the art would have been motivated to perform such a modification to provide additional means of preventing/discouraging stealing mobile devices (Rogers, par.3-10, 70-90).
Regarding claim 2, Causey/Rogers teaches wherein the persistent memory has firmware for the electronic device stored thereon, the firmware comprising the boot instructions (Causey, 14, 5-55, Rogers, 58-62). 
Regarding claim 3, Causey/Rogers teaches wherein execution of the boot instructions causes the processor to determine whether to initiate the execution of the security monitoring instructions (Causey, 13, 1-40, 14, 5-55, Rogers, 58-62). 
Regarding claim 4, Causey/Rogers teaches wherein execution of the boot instructions causes the processor to attach an agent defined via the security monitoring instructions to a persistent service running on the processor (Causey, 14, 5-55, Rogers, 52-62). 
Regarding claim 5, Causey/Rogers teaches wherein execution of the boot instructions causes the processor to send a query with identification data indicative of an identity of the electronic device to a remote database to determine whether to initiate the execution of the security monitoring instructions (Causey, 13, 1-40, 14, 5-55, Rogers, 63-69, 74-76). 
Regarding claim 6, Causey/Rogers teaches wherein execution of the boot instructions causes the processor to access the persistent memory to obtain the identification data (Causey, 13, 1-40, 14, 5-55, Rogers, 66-68). 
Regarding claims 7 and 13, Causey/Rogers teaches wherein the execution of the security monitoring instructions causes the processor, upon the detection of the trigger event, to generate a warning on a display of the electronic device regarding a locking of the electronic device until the trigger event ends (Causey, 9, 45-67, Rogers, 85-88, 113-122). 
Regarding claims 8 and 14, Causey/Rogers teaches wherein the execution of the security monitoring instructions causes the processor, upon the detection of the trigger event, to generate an alarm that cannot be deactivated by discontinuing the trigger event (Causey, 9, 45-67, Rogers, 85-88, 113-122). 
Regarding claims 9 and 15, Causey/Rogers teaches wherein the execution of the security monitoring instructions causes the processor to lock the user interface of the electronic device before removal of the electronic device from a retail site in which the retail display is provided (Causey, 9, 45-67, 13, 1-40). 
Regarding claim 11, Causey/Rogers teaches wherein the security monitoring instructions are executed within a background service running on the processor (Causey, 14, 5-55). 
Regarding claim 12, Causey/Rogers teaches wherein the storage device is non-volatile (Causey, 14, 5-55, Rogers, par.58-60). 
Regarding claim 17, Causey/Rogers teaches wherein: obtaining the retail data comprises accessing identification data indicative of an identity of the electronic device, and processing the retail data comprises evaluating the identification data (Causey, 13, 1-40, 14, 5-55). 
Regarding claim 18, Causey/Rogers teaches wherein accessing the identification comprises accessing the persistent memory of the electronic device (Causey, 13, 1-40, 14, 5-55).  
Regarding claim 19, Causey/Rogers teaches wherein processing the retail data comprises communicating with a server computer to evaluate the retail data against a database on the server computer (Causey, 13, 1-40, 14, 5-55). 
Regarding claim 20, Causey/Rogers teaches wherein initiating the execution causes the processor to attach an agent defined via the security monitoring instructions to a background service running on the processor (Causey, 14, 5-55).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ouyang (10762216) teaches antitheft in firmware, Paczkowski (10650159) teaches a reboot security application in stored in different memory.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Garcia Cervetti whose telephone number is (571)272-5861.  The examiner can normally be reached on Monday-Friday 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HADI ARMOUCHE can be reached on (571)270-3618.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/David Garcia Cervetti/Primary Examiner, Art Unit 2419